Bt the Court.
This increased expense was necessarily incurred, in executing the commission. It must be borne by some one. It could not be expected it should fall upon the petitioners, or commissioners, as it accrued without their fault. It is, therefore, costs in the suit, in the ordinary sense, and we see no reason *645why it should not be regarded as taxable costs, as much as any other portion of the expense. It was surely such when it was incurred, and its character could scarcely be changed by such a providential event. The case of Willard v. Harbeck, 3 Denio 260, seems altogether in point. That was a case, where one of the referees was sick, and the party prevailing was allowed to tax costs for coming prepared for trial, before the referees, when the hearing was adjourned,-by reason of the sickness of the referee.